NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICKI S. WADE,                                  No.    20-35327

                Plaintiff-Appellant,            D.C. No. 6:18-cv-02157-BR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                        Argued and Submitted June 9, 2021
                                Portland, Oregon

Before: WARDLAW, TALLMAN, and HURWITZ, Circuit Judges.

      Vicki Wade appeals the district court’s order affirming an administrative law

judge’s decision denying disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review the district court’s order de novo to determine

if the ALJ’s decision contains legal error or is unsupported by substantial evidence.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020). Finding legal error, we

reverse and remand.

      In assessing Wade’s residual functional capacity, the ALJ “generously”

considered Wade’s subjective symptom testimony related to her mental health

conditions and found the record evidence generally supported Wade’s statements.

However, the ALJ also found that Wade’s “statements concerning the intensity,

persistence and limiting effects of [her] symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the reasons explained in

this decision.” The ALJ appears to have partially discounted Wade’s testimony,

and our caselaw requires the ALJ to provide specific, clear, and convincing

reasons for doing so. See Lambert v. Saul, 980 F.3d 1266, 1277–78 (9th Cir.

2020). The ALJ, who did not have the benefit of our most recent guidance on the

topic, failed to articulate those reasons; the district court, whose decision predated

Lambert, did not review the ALJ’s decision under its requirements.

      In the absence of the ALJ’s reasoning, we are unable to reasonably discern

the ALJ’s path. See Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012). To be

sure, we confirm our precedent does “not require ALJs to perform a line-by-line

exegesis of the claimant’s testimony . . . .” Lambert, 980 F.3d at 1277. But the

ALJ’s detailed overview of Wade’s medical history—coupled with a nonspecific

boilerplate conclusion that her testimony was “not entirely consistent” with her


                                           2
medical treatment—was not enough to satisfy the minimal requirements for

assessing credibility. Id. at 1277–78; see Brown-Hunter v. Colvin, 806 F.3d 487,

494 (9th Cir. 2015) (“We cannot review whether the ALJ provided specific, clear,

and convincing reasons for rejecting [Wade’s symptom] testimony where, as here,

the ALJ never identified which testimony she found not credible, and never

explained which evidence contradicted that testimony.”). Summarizing Wade’s

testimony about her limitations from her mental impairments, and later mentioning

that her symptoms improved with medication and treatment, does not provide clear

and convincing reasons to discredit that testimony. See Lambert, 980 F.3d at

1278. This is reversible error. Id. (“Because the ALJ did not provide enough

‘reasoning in order for us to meaningfully determine whether the ALJ’s

conclusions were supported by substantial evidence,’ we cannot treat the error as

harmless.” (quoting Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103

(9th Cir. 2014))).

      Wade also raises issues with the ALJ’s discounting of medical opinion

evidence from Wade’s examining psychologist and the ALJ’s failure to

specifically discount lay statements from her husband. We need not address these

issues because the error as to Wade’s own testimony necessarily impacts the ALJ’s

treatment of other record evidence.

      Because the ALJ’s decision contains legal error, we also cannot ascertain


                                         3
whether substantial evidence supports the ALJ’s assessment of Wade’s RFC. We

decline, however, to apply the credit-as-true rule, as it is not certain that the ALJ

would be required to find Wade legally disabled if the errors identified are

corrected. See 42 U.S.C. § 405(g); Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

Cir. 2017) (explaining the credit-as-true rule “was intended as a rare and

prophylactic exception to the ordinary remand rule when there is no question that a

finding of disability would be required if claimant’s testimony were accepted as

true”). We therefore reverse and remand1 for reevaluation of the record evidence

and further explanation of the result in conducting the sequential evaluation

process under 20 C.F.R. §§ 404.1520(a) and 416.920(a).

      REVERSED AND REMANDED.




1
 The ALJ here issued the decision before her appointment was ratified by the then-
Acting Commissioner. See SSR 19-1P, 2019 WL 1324866, at *2 (Mar. 15, 2019).
We express no opinion whether Carr v. Saul, 141 S. Ct. 1352 (2021), affects the
outcome in this matter, as the parties have not raised the issue and we must remand
for other reasons.

                                           4